—In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated August 5, 1999, which denied her motion pursuant to CPLR 4404, inter alia, to set aside a jury verdict in favor of the defendant as against the weight of the evidence and inconsistent.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion to set aside the verdict as against the weight of the evidence because it was based upon a fair interpretation of the evidence (see, Haim v Castro, 272 AD2d 574). Additionally, under the *761circumstances of this case, the jury’s finding that the defendants were negligent but that this negligence was not a proximate cause of the accident was not inconsistent (see, Campbell v Crimi, 267 AD2d 343).
The plaintiff’s remaining contention is without merit. Bracken, J. P., Santucci, S. Miller and Feuerstein, JJ., concur.